DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-7 in the reply filed on November 14, 2022 is acknowledged.  Claims 8-22 have been withdrawn.  Claims 1-7 are currently pending and under examination.
	
	The present application is a continuation of U.S. Application No. 15/570316, filed October 27, 2017, now U.S. Patent No. 11,160,834, which is a national phase application under 35 U.S.C. §371 of International Application No. PCT/US2016/029874, filed April, 28, 2016, which claims priority to U.S. Provisional Application No. 62/153,846, filed on April 28, 2015.
However, the limitations of mature TSG-G mRNA, chemokines micro-RNA’s, and mitochondria, as claimed in the pharmaceutical preparation in claim 6, were first presented in the claims of PCT/US2016/29874, and thus benefit of priority for this claim is to April 28, 2016.


Claim Objections

Claim 1 is objected to because of the following informalities: this claim recites “(CD9-.)”; the superscript period following the minus symbol should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “enriched population” in claim 1 is a relative term which renders the claim indefinite. The term “enriched” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While Applicant indicates that “[i]n some embodiments, an “enriched” preparation of n-EVs, as the term is used in the present invention, may be defined as a preparation that comprise a greater weight percent and/or volume of human n-EVs…” (see Spec. Para. 15), it is unclear if it is intended that this definition be utilized for “enriched” in the claims as currently presented, as this definition is only intended for “some embodiments.”  As such, it is unclear what level of “enrichment” is intended to be included or excluded from the enriched population as claimed.
Claim 4 recites “at least about 50%”; this phrase is indefinite, because “at least” and “about” are contradictory.  “At least” 50% requires no less than 50%, while “about” 50% provides for amounts lower than 50%.  Thus, the amount intended to be claimed is unclear. 
Further regarding claim 4, this claim recites “wherein the selected extracellular vesicles comprise at least about 50% by volume of the pharmaceutical preparation.”  This claim is indefinite, because it is unclear how the n-EVs themselves comprise at least 50% of the pharmaceutical preparation.  It appears that this claim is intending to indicate that the pharmaceutically preparation is made up of at least about 50% of the enriched preparation of negatively charged n-EVs.
Claim 5 recites the limitation "the surface epitopes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  No surface epitopes as recited in the group are previously presented.
Additionally with regard to claim 5, this claim is indefinite, because this claim recites a Markush grouping, but utilizes the transitional phrase “consisting essentially of.”  It is noted that a Markush grouping is indefinite under 35 U.S.C 112(b) if the list of alternatives is not a closed grouping (see MPEP 2117).  A claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003). (MPEP 2111.03, II).  The transition phrase “consisting essentially of” does not provide for a closed group, as this transition phrase allows for the presence of additional unrecited materials or steps that do not materially affect the basic and novel characterizing of the claimed invention, whereas “consisting of” does not allow for any additional element or step (MPEP 2111.03, II.-III.).
The term “mature TSG-G mRNA” in claim 6 is a relative term which renders the claim indefinite. The term “mature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what age is intended to be included or excluded from the term “mature.”
Further with regard to claim 6, it is unclear what “mature TSG-G mRNA” refers to.  There is no description of “mature TSG-G mRNA” or even “TSG-G” in the specification, and TSG-G mRNA does not appear to be a term of art.  It appears this term should be TSG-6.  Additionally, it is unclear what “chemokines micro-RNA’s” is intended to refer to.  There is no description of “chemokines micro-RNA’s” in the specification, and chemokines micro-RNA’s does not appear to be a term of art.  
Additionally with regard to claim 6, it is unclear if the preparation is intended to further comprise exogenously added mature TSG-G mRNA, cytokines, chemokines micro-RNA’s and mitochondria, or instead if the enriched population of CD9- n-EVs themselves provide for the mature TSG-G mRNA, cytokines, chemokines micro-RNA’s and mitochondria.
Claims 2, 3, and 7 are included in this rejection, as these claims depend from above rejected claim 1, and fail to remedy the noted deficiency.  




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more.  The claims recite a pharmaceutical preparation comprising an enriched population of negatively charged extracellular vesicles (n-EVs) lacking a CD9 surface epitope (CD9-).  This judicial exception is not integrated into a practical application because a preparation comprising only extracellular vesicles with their inherent characteristics is claimed.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a preparation comprising only extracellular vesicles with their inherent characteristics is claimed.
With regard to Step 1, the preparation as claimed in claims 1-7 is a composition of matter.  
With regard to Step 2A, prong one, claim 1 encompasses a pharmaceutical preparation comprising an enriched population of negatively charged extracellular vesicles (n-EVs) lacking a CD9 surface epitope (CD9-).  The n-EVs are isolated from materials produced by stem cells, including being prepared by culturing MSCs isolated from human bone marrow tissue, and enriched, which is concentrated, to provide the preparation of CD9- n-EVs (see Spec. Para. 9, 14).  No components other than the concentrated population of CD9- n-EVs are claimed as being present in the pharmaceutical preparation.  Isolation and concentration of the CD9- n-EVs produced by natural human MSCs does change the structure of the CD9- n-EVs.   As such, the invention is deemed to encompass a natural cellular product, which is a natural product.
With regard to Step 2A, prong two, claim 1 does not recite components other than the enriched population of CD9- n-EVs in the pharmaceutical preparation.  As such, there is no additional element in claim 1 that applies or uses the judicial exception in some other meaningful way such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
With regard to Step 2B, claim 1 does not recite any elements in addition to the enriched population of CD9- n-EVs in the pharmaceutical preparation.  As such, the claim does not recite additional elements that alone or together amount to significantly more than the judicial exception itself.  
With regard to dependent claims 2-6, it is noted that these claims recite inherent features which further characterize the CD9- n-EVs and their functions, or amounts of the CD9- n-EVs.  
With regard to dependent claim 7, this claim recites a pharmaceutically acceptable intravenous preparation including the pharmaceutical preparation of claim 1 and a pharmaceutically acceptable carrier solution.  However, a pharmaceutically acceptable carrier solution can include, for example, water or intracellular content, which are not deemed to be additional elements that alone or together amount to significantly more than the judicial exception.
Therefore, for the forgoing reasons claims 1-7 are not deemed to encompass patent eligible subject matter under 35 USC §101.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (IDS; Effect of exosomes derived from multipotent mesenchymal stromal cells on functional recovery and neurovascular plasticity in rats after traumatic brain injury, Journal of Neurosurgery, Published online Jan. 16, 2015, 122(4): p. 856-867), as evidenced by Sancho-Albero et al. (IDS; Exosome origin determines cell targeting and the transfer of therapeutic nanoparticles towards target cells, Journal of Nanobiotechnology, (2019), 17(16): p. 1-13).
With regard to claims 1, 3, and 5-7, Zhang et al. teach a pharmaceutical preparation, including for intravenous administration, comprising 0.5 ml PBS, which is a pharmaceutically acceptable carrier solution, containing 100 µg total protein of exosomes from bone marrow derived MSCs (Abs.; p. 3, Animal Model and Experimental Groups, Para. 2 to P. 4, Para. 1), which is a pharmaceutically acceptably preparation comprising an enriched population of negatively charged exosomes (n-EVs) (exosomes derived from bone marrow derived MSCs have a negative charge of -8.28±3.42, see Sancho-Albero et al., p. 4, Right Col., Secretion of empty and HGN-loaded exosomes by MSCs, Line 12-15).
As noted, Zhang et al. teach that the n-EVs are exosomes from bone marrow derived MSCs.  As Applicant also utilizes exosomes from bone marrow derived MSCs to provide the enriched population of CD9- n-EVs (see Spec. Para. 14), and as the n-EVs of Zhang et al. cannot be separated from their properties, the pharmaceutically acceptably preparation necessarily comprises n-EVs that are CD9-, necessarily lack a combination of two or more of the surface epitopes: CD29, CD44, CD49c, CD49f, CD59, CD73, CD90, CD105, and CD166, and necessarily comprise mature TSG-G mRNA, cytokines, chemokines micro-RNA’s and mitochondria.
With regard to claim 2, Zhang et al. teach that the n-EVs have a mean diameter, which is a mean size, of 116 nm (Fig. 1), which is fully encompassed within about 80 nm to about 250 nm.  
With regard to claim 4, Zhang et al. teach a pharmaceutical preparation comprising 0.5 ml PBS containing 100 µg total protein of exosomes (Abs.; p. 3, Animal Model and Experimental Groups, Para. 2 to P. 4, Para. 1).  As Applicant has not provided a specific definition for “about,” 100 µg of protein from the n-EVs is deemed to encompass an amount of n-EVs within “at least about” 50% by volume of the pharmaceutical preparation.


Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653